                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

UNITED STATES OF AMERICA

v.                                  CRIMINAL NO. 2:19-00148

JOSEPH R. ZIEGLER


                    MEMORANDUM OPINION AND ORDER

     Pending before the court is defendant’s “Motion for Jury

Trial - Cross Section”.    ECF No. 48.   In that motion, Ziegler:

     1)     demands an “impartial fair jury trial of his peers”;

     2)     “demands a jury of his peers from a proper cross

            section of society by the citizens and votes of West

            Virginia”;

     3)     “demands that both he and the prosecutor be allowed to

            personally question the jury (voir dire) on the record

            after this federal judge asks standard jury questions,

            and not off the record at side bar”; and

     4)     asks that the “prosecution/defense be provided with

            copy [sic] of jury questionaire [sic] by right”.

Defendant’s motion is GRANTED in part as explained herein and at

the hearing on August 13, 2019.   It is DENIED in all other

respects.

     As the court indicated at the hearing on August 13, 2019,

defendant’s case will be tried to a jury.    Furthermore, the jury

will be selected in accordance with the court’s “Plan Prescribing
Method for the Composition of Jury Wheels and the Qualification

and Random Selection of Grand and Petit Jurors” which was adopted

by this court on November 21, 2016, and approved by the United

States Court of Appeals for the Fourth Circuit on December 1,

2016.       A copy of that Plan is available on the court’s website.

That plan provides that “[i]t is the policy of this Court that

all litigants entitled to trial by jury shall have the right to

grand and petit juries selected at random from a cross section of

the counties comprising the divisions wherein the Court is

convened. . . .”1       Defendant does not assert a violation of the

Sixth Amendment’s fair cross section guarantee has occurred in

this case.       Should he do so, the court will consider any

challenge as it arises.

            As for defendant’s demands regarding voir dire, “federal

judges [are] accorded ample discretion in determining how best to

conduct the voir dire.”       United States v. Caro, 597 F.3d 608,

(4th Cir. 2010) (quoting Rosales-Lopez v. United States, 451 U.S.

182, 189 (1981)).       According to Federal Rule of Criminal

Procedure 24(a), “[t]he court may examine prospective jurors or

may permit the attorneys for the parties to do so.”       “If the

court examines the jurors, it must permit the attorneys for the


        “The Sixth Amendment secures to criminal defendants the
        1

right to be tried by an impartial jury drawn from sources
reflecting a fair cross section of the community.” Berghuis v.
Smith, 559 U.S. 314, 319 (2010) (citing Taylor v. Louisiana, 419
U.S. 522 (1975)).

                                      2
parties to: (A) ask further questions that the court considers

proper; or (B) submit further questions that the court may ask if

it considers them proper.”    Id.   In this case, the court will

allow the parties to submit further questions that it will ask if

it considers them proper.     In addition, defendant’s concerns

regarding the use of sidebars for followup questioning are

unfounded as sidebars are on the record.

        Regarding defendant’s request for juror questionnaires,

pursuant to Local Rule of Criminal Procedure 24.1(c),

“[u]nrepresented parties may use juror questionnaires only under

supervision of the Court, and may not reproduce the juror

questionnaires in any form, or distribute them to anyone.”

Therefore, standby counsel, Mr. Bungard, will be required to

maintain custody of the juror questionnaires and defendant may

review them in Mr. Bungard’s presence.

        Opening statements are limited to twenty (20) minutes per

side.    The parties are reminded that any opening statements must

comply with Local Rule of Criminal Procedure 23.1.

        Should defendant choose to exercise his right to testify at

trial, he must do so in a “question-answer format” and not in

narrative form.    See United States v. Beckton, 740 F.3d 303, 306

(4th Cir. 2014) (explaining that question and answer format is

reasonable because it allows opposing counsel to lodge objections

to question prior to witness’s answer).


                                    3
     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.   Standby counsel is to see that

Mr. Ziegler receives a copy of this Memorandum Opinion and Order.

          IT IS SO ORDERED this 16th day of August, 2019.

                              ENTER:


                              David A. Faber
                              Senior United States District Judge




                                  4
